ITEMID: 001-5007
LANGUAGEISOCODE: ENG
RESPONDENT: DEU
BRANCH: ADMISSIBILITY
DATE: 2000
DOCNAME: WEITZ v. GERMANY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Matti Pellonpää
TEXT: The applicant is a German citizen, born in 1943 and residing in Kaisheim.
A previous application No. 29857/96 by the applicant concerning criminal proceedings was declared inadmissible.
The facts of the present case, as submitted by the parties, may be summarised as follows.
A. The administrative proceedings
On 19 October 1993 the Munich Labour Office (Arbeitsamt) dismissed the applicant’s request of 9 March 1993 for payment of unemployment benefits because he had not fulfilled the statutory condition of having been employed for a minimum of 360 days within the last three years at the time of his request. The Office considered that the applicant had performed functions as manager and thus as employer in Austria.
On 18 November 1993 the applicant lodged an administrative appeal (Widerspruch) against the above decision, arguing that he had worked as an employee in Austria, where he had paid social security contributions.
On 22 March 1994 the Munich Labour Office dismissed the applicant’s administrative appeal without giving reasons on the substance.
